02-11-551-CR








 
 
 
COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 02-11-00551-CR
 
 



Ex parte Charles Laymon Cox


 


 




 
 




 


 


 



 
----------
 
FROM THE 213th
District Court OF Tarrant COUNTY
----------
 
MEMORANDUM
OPINION[1]
----------
 
          Charles
Laymon Cox attempts to appeal the November 29, 2011 denial of his motion to
recuse the Honorable Judge Louis E. Sturns from presiding over the evidentiary
hearing on his habeas corpus application filed pursuant to article 11.07 of the
code of criminal procedure.  See Ex parte Sinegar, 324 S.W.3d 578, 581
(Tex. Crim. App. 2010) (holding that rule of civil procedure 18a applies in
habeas proceedings that occur before the trial court).
          On
January 6, 2012, we sent Cox a letter stating our concern that we lacked jurisdiction
over the appeal because he did not appear to be appealing from a judgment or
other appealable order.  See McKown v. State, 915 S.W.2d 160, 161 (Tex.
App.—Fort Worth 1996, no pet.) (“We do not have jurisdiction to review
interlocutory orders unless that jurisdiction has been expressly granted to us
by law.”); see also Tex. R. Civ. P. 18a(j)(1)(A) (“An order denying a
motion to recuse may be reviewed only for abuse of discretion on appeal from
the final judgment.” (emphasis added)).
          We
instructed Cox or any party desiring to continue the appeal to file a response
by January 23, 2012, showing grounds for continuing the appeal or the appeal
would be dismissed.  See Tex. R. App. P. 44.3.  Cox filed a response,
but it does not show grounds for continuing the appeal.  Therefore, we dismiss
the appeal.  See Tex. R. App. P. 43.2(f).
 
PER CURIAM
 
PANEL: 
GABRIEL, J.; LIVINGSTON,
C.J.; and DAUPHINOT, J.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  February 16,
2012




[1]See Tex. R. App. P. 47.4.